ORDER

PER CURIAM.
Father appeals a modification judgment awarding joint physical custody to Mother and Father, where Father previously had sole physical custody of then- children. After a thorough review of the record, this court concludes that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. An extended opinion would have no precedential value. A memorandum explaining the reasoning behind this decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).